Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed December 17, 2021, claims 20 and 22-24 are amended. 

2.  Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1, 10 and 17 changes the scope of the claims, by adding the following limitation, in lines 3-8, "the first beam comprises at least one beam, the at least one beam comprising at least one of one beam or one beam set, and the power control information comprises a power control command and an identifier of one beam set in response to the at least one beam comprising one beam set, the identifier representing a plurality of beams of the one beam set and a single value designated by the power control command applying to all of the plurality of beams of the one beam set”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Jeong (US Pub No.: 2014/0315594 – para. 0039-0044, Table 2, para. 0046-0052). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.



/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469